Case 1:19-cv-00544-DKW-KJM Document 34 Filed 08/13/20 Page 1 of 2          PageID #: 716




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  UNITED STATES COMMODITY       )              CV 19-00544 DKW-KJM
  FUTURES TRADING               )
  COMMISSION,                   )
                                )              ORDER ADOPTING
            Plaintiff,          )              MAGISTRATE JUDGE’S
                                )              FINDINGS AND
       vs.                      )              RECOMMENDATION
                                )
  PETER SZATMARI,               )
                                )
            Defendant.          )
  _____________________________ )


                    ORDER ADOPTING MAGISTRATE JUDGE’S
                      FINDINGS AND RECOMMENDATION

           Findings and Recommendation having been filed on July 28, 2020 and

  served on all parties on July 29, 2020, and no objections having been filed by any

  party,

           IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

  Recommendation to Grant Plaintiff’s Motion for Final Judgment by Default,

  //

  //

  //
Case 1:19-cv-00544-DKW-KJM Document 34 Filed 08/13/20 Page 2 of 2            PageID #: 717




  Permanent Injunction, Civil Monetary Penalties, and Other Statutory Equitable

  Relief", ECF No. 33, are adopted as the opinion and order of this Court.

        IT IS SO ORDERED.

        DATED: August 13, 2020 at Honolulu, Hawai’i.




                                              /s/ Derrick K. Watson
                                              Derrick K. Watson
                                              United States District Judge




  United States Commodity Futures Trading Commission v. Peter Szatmari; Civil
  No. 19-00544 DKW-KJM; ORDER ADOPTING MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATION




                                          2
